Citation Nr: 1718592	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-05 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel



INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from September 1988 to June 1992.  

In December 2014, the Board granted an initial disability rating of 70 percent for the Veteran's service-connected posttraumatic stress disorder (PTSD) and remanded the issue of entitlement to a TDIU for further development and adjudication by the above Department of Veterans Affairs (VA) Regional Office (RO).  In October 2016, the RO issued a Supplemental Statement of the Case (SSOC) denying a TDIU.  This matter is now before the Board for appellate review.  

The Veteran provided testimony at a June 2014 videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.


FINDING OF FACT

The Veteran is rendered unable to obtain or maintain substantially gainful employment as a result of his service-connected disability.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  
See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15; Van Hoose, 
4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

In this case, the Veteran contends that he is unable to secure employment due to his service-connected PTSD, his sole service-connected disability, which is evaluated as 70 percent disabling since January 28, 2010.  He last worked in 1998 and has been receiving Social Security Disability (SSD) benefits since 2003.  Although VA treatment records from June 2009 indicated he was working for a contractor for the past month, Social Security records reveal that he has not received any reportable income since 2000, and there is no indication that he has held regular employment since 2000.  

The combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) are met because the Veteran has a single service-connected disability rated at at least 60 percent.

After a review of all the evidence, the Board concludes that the evidence is at least in equipoise as to whether the Veteran is unable to secure or follow substantially gainful employment due to his service-connected PTSD for the entire period on appeal.

The evidence in favor of the claim for TDIU includes the Veteran's statements that he is unemployable due to his PTSD symptoms.  In his November 2015 VA Form 21-8940, the Veteran stated that he worked as a janitor for the Miami VA Medical Center (VAMC) from January 1993 to December 1995, and as a security guard for the VAMC from January 1996 to December 1997.  He stated that, within his first month working as a janitor, he began distancing himself from everyone he worked with and did not want to get close to anyone.  He became anxious when at work and began taking days off because he did not want to be around anyone.  When he was at work, he did not want to communicate with anyone if he had a question or problem, and this led to issues and mistakes at work.  He stated that he had to leave his job because he called in sick too many times.  He later began working as a security guard, and, again, he did not want to become friends with his coworkers and started calling in sick because he did not want to feel anxious.  He stated that he also had a lot of issues with his supervisor and did not want to take orders from him.  Further, his PTSD caused nightmares, leaving him exhausted and unable to go to work.  He stated that he decided to leave employment to get treatment for his PTSD.  

According to a VA Form 21-4192 completed by the Miami VA Health Care System in December 2014, the Veteran worked there from August 1997 to August 1998, eight hours daily, in housekeeping, and was terminated during his probation/trial period.  The reason for his termination was not provided.    

Next, as noted above, the Social Security Administration (SSA) determined that he has been unemployable since October 2003.  An April 2004 Disability Determination and Transmittal indicates that the SSA found that he met the criteria for disability benefits based on a primary diagnosis of anxiety disorder and a secondary diagnosis of psychotic disorder.  

In addition, VA treatment notes demonstrate significant occupational limitations due to his PTSD symptoms.  For instance, in December 2009, a mental health initial evaluation note indicates that the Veteran endorsed symptoms including depression, anxiety, insomnia, poor appetite, low energy, diminished concentration, anhedonia, guilt, nightmares, flashbacks, emotional numbing, avoidance of trauma-related stimuli, a tendency to self-isolate, an increased startle reflex, and difficulties with anger management.  He reported that he performed janitorial work for VA and was fired several years ago for anger management difficulties.  He related that his only leisure activity was watching television at home.  The clinician assigned a Global Assessment of Functioning (GAF) score of 40, reflecting some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32.  

Indeed, VA treatment records through 2013 reflect that his GAF scores remained at 40, reflecting very serious PTSD symptoms.  For a short period in 2009, from August to December 2009, he was assigned GAF scores of 50, which represents serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  Even the higher GAF score of 50 reflects very significant occupational impairment.   

The Veteran has submitted two vocational assessments which conclude that he is unemployable due to his PTSD symptoms.  The first was performed by J.S. in June 2014.  J.S. noted the symptoms recorded in VA treatment notes as well as four years of homelessness since 1998, and concluded that the Veteran has not been able to engage in any substantially gainful occupation since January 1998.  

Next, in February 2017, S.H. conducted a vocational assessment which included review of the claims file and a telephone interview of the Veteran.  She discussed his extreme social isolation, noting that he would sometimes go for months without seeing anyone.  She stated that all occupations in the competitive workforce require a certain level of productivity, reliability and effective communication.  She further stated that the Veteran's PTSD causes him to isolate himself, making communication with others difficult, as indicated by past terminations.  In addition, she stated that the Veteran is likely to be chronically absent because of his disability, and has been terminated in the past for calling out sick too frequently.  His productivity would be reduced because of his distracting anxiety and daytime fatigue caused by sleep impairments resulting from his PTSD.  She concluded that his PTSD would at least as likely as not prevent him from securing and following a substantially gainful occupation and that this has been the case since at least January 2010, when he was awarded service connection for PTSD, but more likely to 1998, when he last worked.

The only evidence against this claim is the March 2010 VA examination report, which states that the Veteran would experience reduced reliability and productivity due to his PTSD symptoms.  However, even that report states that he had no friends and no relationships with family members, and that he isolated himself.  Further, it states that he spent all day at home and only went out for medical appointments.  It also describes symptoms including social avoidance, insomnia, poor attention, concentration, intrusive thoughts, and nightmares, and the examiner assigned a GAF score of 50, reflecting serious symptoms, severe enough to result in an inability to maintain employment, as noted above.   

It is clear that the Veteran has significant occupational impairment due to his service-connected PTSD.  Therefore, the Board finds that the evidence at least in equipoise as to whether the Veteran is unable to secure gainful employment due to his service-connected PTSD.     

Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a TDIU are met for the entire rating period on appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Given the full grant of benefits sought on appeal, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of compliance with the VCAA is necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

A total rating based on individual unemployability due to service-connected disability (TDIU) is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


